As filed with the Securities and Exchange Commission on May 12, 2016 File No. UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPURSUANT TO SECTION 12(b) OR 12(g)OF THE SECURITIES EXCHANGE ACT OF 1934 AdvanSix Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction ofIncorporation or Organization) 81-2525089 (I.R.S. EmployerIdentification Number) 115 Tabor RoadMorris Plains, NJ (Address of Principal Executive Offices) 07950 (Zip Code) Registrants telephone number, including area code:(973) 455-2000 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange onWhich Each Class is to be Registered Common Stock, par value $1.00 Securities to be registered pursuant to Section 12(g) of the Act: None. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer,accelerated filer and smaller reporting company in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o AdvanSix Inc. Information Required in Registration StatementCross-Reference Sheet Between the Information Statement and Items of Form 10 This Registration Statement on Form 10 incorporates by reference information contained in our Information Statement filed as Exhibit 99.1 to this Form 10. ItemNo. Caption Location in Information Statement 1. Business See Summary, Risk Factors, Cautionary Statement Concerning Forward-Looking Statements, The Spin-Off, Capitalization, Business, Managements Discussion and Analysis of Financial Condition and Results of Operations and Where You Can Find More Information 1A. Risk Factors See Risk Factors and Cautionary Statement Concerning Forward-Looking Statements 2. Financial Information See Risk Factors, Capitalization, Selected Historical Combined Financial Data and Managements Discussion and Analysis of Financial Condition and Results of Operations 3. Properties See BusinessProperties 4. Security Ownership of Certain Beneficial Owners and Management See Security Ownership of Certain Beneficial Owners and Management 5. Directors and Executive Officers See Management 6. Executive Compensation See Management and Compensation Discussion and Analysis 7. Certain Relationships and Related Transactions, and Director Independence See Risk Factors, Management and Certain Relationships and Related Party Transactions 8. Legal Proceedings See BusinessLegal and Regulatory Proceedings 9. Market Price of and Dividends on the Registrants Common Equity and Related Shareholder Matters See The Spin-Off, Dividend Policy, Security Ownership of Certain Beneficial Owners and Management and Description of Our Capital Stock 10. Recent Sales of Unregistered Securities See Description of Our Capital Stock 11. Description of Registrants Securities to be Registered See Description of Our Capital Stock 12. Indemnification of Directors and Officers See Description of Our Capital Stock and Certain Relationships and Related Party TransactionsAgreements with HoneywellSeparation and Distribution Agreement 13. Financial Statements and Supplementary Data See Selected Historical Combined Financial Data and Index to Combined Financial Statements and the financial statements referenced therein 2 ItemNo. Caption Location in Information Statement 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None 15. Financial Statements and Exhibits (a) Combined Financial Statements See Index to Combined Financial Statements and the financial statements referenced therein (b) Exhibits See the Exhibit Index of this Registration Statement on Form 10 3 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement on Form 10 to be signed on its behalf by the undersigned, thereunto duly authorized. AdvanSix Inc. By: /s/ Erin N. Kane Name: Erin N. Kane Title: Chief Executive Officer Dated: May 12, 2016 4 EXHIBIT INDEX ExhibitNumber Exhibit Description 2.1 Form of Separation and Distribution Agreement between Honeywell International Inc. and AdvanSix Inc.* 3.1 Form of Amended and Restated Certificate of Incorporation of AdvanSix Inc.* 3.2 Form of Amended and Restated By-laws of AdvanSix Inc.* 10.1 Form of Transition Services Agreement between Honeywell International Inc. and AdvanSix Inc.* 10.2 Form of Tax Matters Agreement between Honeywell International Inc. and AdvanSix Inc.* 10.3 Form of Employee Matters Agreement between Honeywell International Inc. and AdvanSix Inc.* 21.1 List of subsidiaries of AdvanSix Inc.* 99.1 Preliminary Information Statement of AdvanSix Inc., subject to completion, dated May12, 2016. 99.2 Pertinent pages from Honeywell International Inc.s Proxy Statement, dated March 10, 2016, filed pursuant to Rule 14a-6 of the Securities Exchange Act of 1934. 99.3 Pertinent pages from the Annual Report of Honeywell International Inc. on Form 10-K for the fiscal year ended December 31, 2015, filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934. * To be filed by amendment. 5
